Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 15 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kremen et al. (US 2017/031648 A1).
Regarding claim 1, Kremen et al. discloses a system for consumer goods management comprising: at least one sensor configured to identify consumables and provide tracking information corresponding to the consumables (Paras. 0053 & 0056; Fig. 2); and at least one processor (processor 402) configured to: acquire consumption information for a trip to be performed (Para. 0070); determine a meal plan based on the consumption information, the meal plan specifying a plurality of types of consumables, quantities of the types of consumables, and a storage arrangement of the types of consumables (Paras. 0069-0070); and acquire the tracking information from the at least one sensor to implement the meal plan (Para. 0053-0054).  

	Regarding claim 6, Kremen et al. discloses the system of claim 1, wherein the consumption information includes demographic information of passengers for the trip (Para. 0025).

	Regarding claim 7, Kremen et al. discloses the system of claim 1, wherein the consumption information includes route information for the trip (Paras. 0054 discloses specific aisle/location & 0056 discloses transportation services).

	Regarding claim 8, Kremen et al. discloses the system of claim 1, wherein the consumption information includes individual passenger information corresponding to at least one individual passenger on the trip (Para. 0025).

	Regarding claim 9, Kremen et al. discloses the system of claim 1, wherein the at least one processor is configured to determine the meal plan using a predictive method (Para. 0028).

With regards to method claims 15 and 20-23: Kremen et al. inherently performs the function (a system for consumer goods management) disclosed in the method claim.  Moreover, Kremen et al. system includes elements (ie. cart, sensor, processor) arranged in such a way as to make it possible for the system to implement the method (meal planning) as claimed.
	
Allowable Subject Matter
Claims 2-5, 10-14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 2, Kremen et al. discloses a meal planning system, but does not disclose a plurality of carts configured for use on a vehicle, the meal plan specifying an arrangement of carts and a corresponding group of consumables for each cart.  
Prior art reference, US 2009/0112377 A1 to Schalla et al., however, teaches a plurality of carts (service carts 65; Para. 0032) configured for use on a vehicle (aircraft 8).  Schalla et al., does not teach the limitations regarding meal planning and does not teach where each of his multiple carts having a corresponding group of consumables.  
The prior art either, taken alone or in combination, does not disclose the meal plan specifying an arrangement of carts and a corresponding group of consumables for each cart (accordingly the method claimed in claim 16 is also not taught by the prior art).  
Claims 3-5 depend from claim 2.  Claims 17-19 depend from claim 16.

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.



Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618 
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618